Parker, C. J.,
delivered the opinion of the Court. The only question in this case is, whether the pauper gained a settlement in East Sudbury by ten years’ residence in that town, notwithstanding his having become chargeable, and having been supported, during that term, by Waltham, the place of his former settlement.
We think that the provision of the statute, relied on by the defendants, ought not to receive such a construction. In 1811, when the pauper became chargeable, Waltham was liable for his support, upon due notice. That notice was given, and Waltham, instead of removing the pauper as they might have done, supplied his necessities in East Sudbury. This latter town was under no legal obligation to remove the pauper, under these circumstances ; but might well rely on the liability of Waltham, if he should ever become chargeable again. The fact of his becoming- chargeable to, and being relieved by, Waltham, was such an interruption of the residence contemplated by the statute as prevented his thus acquiring a settlement "n East Sudbury.

Defendants defaulted.

[See Inhabitants of West Newbury vs. Inhabitants of Bradford, 3 Metc R. 428.— Ed.]